DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 have been rejected. 	
Claim Objections
Claim 6 is re objected to because of the following informalities:
In claim 6, “…receiving, by the receiver of the processing server, a third authorization request for a third payment transaction formatted according to the one or more standards governing exchange of financial transaction messages, where the second authorization request includes…” should be “receiving, by the receiver of the processing server, a third authorization request for a third payment transaction formatted according to the one or more standards governing exchange of financial transaction messages, where the [[second]] third authorization request includes…” For purposes of examination, claim 6 is being interpreted as “…where the [[second]] third authorization request includes …”
Claim 14 is re objected to because of the following informalities:
In claim 14, “…receive a third authorization request for a third payment transaction formatted according to the one or more standards governing exchange of financial transaction messages, where the second authorization request includes…” should be “…receive a third authorization request for a third payment transaction formatted according to the one or more standards governing exchange of financial transaction messages, where the [[second]] third authorization request includes…” For purposes of examination, claim 14 is being interpreted as “…where the [[second]] third authorization request includes …”
Appropriate correction is required.
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-8 are directed to a method and claims 9-16 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite purchase transaction processing. Specifically, the claims recite “storing, in an account profile in an account [ledger]…at least an account identifier, a standard personal identification number (PIN), and a blocking PIN;” “receiving…a first authorization request for a first payment transaction formatted according to one or more standards governing exchange of financial transaction messages, where the first authorization request includes at least the account identifier, a merchant identifier, and the blocking PIN;” “executing…a query on the account database to insert the merchant identifier into the account profile;” “receiving…a second authorization request for a second payment transaction formatted according to the one or more standards governing exchange of financial transaction messages, where the second authorization request includes at least the account identifier and the merchant identifier;” and “transmitting…an authorization response in response to the second authorization request, wherein the authorization response is formatted according to the one or more standards governing exchange of financial transaction messages and includes at least a response code indicating decline of the second payment transaction,” which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a process of storing a customer’s account information, receiving a request for a purchase at a merchant, looking up and updating the customer’s account, receiving a subsequent request for additional purchase at the merchant, providing a transaction decline response to the additional purchase based on the customer’s account information, which is a commercial interaction. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as an account database of a processing server, a receiver of the processing server, a processing device of the processing server and a transmitter of the processing server, merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. Specifically, these additional elements perform the steps or functions of storing, in an account profile in an account [ledger]…at least an account identifier, a standard personal identification number (PIN), and a blocking PIN;” “receiving…a first authorization request for a first payment transaction formatted according to one or more standards governing exchange of financial transaction messages, where the first authorization request includes at least the account identifier, a merchant identifier, and the blocking PIN;” “executing…a query on the account database to insert the merchant identifier into the account profile;” “receiving…a second authorization request for a second payment transaction formatted according to the one or more standards governing exchange of financial transaction messages, where the second authorization request includes at least the account identifier and the merchant identifier;” and “transmitting…an authorization response in response to the second authorization request, wherein the authorization response is formatted according to the one or more standards governing exchange of financial transaction messages and includes at least a response code indicating decline of the second payment transaction.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using an account database of a processing server, a receiver of the processing server, a processing device of the processing server and a transmitter of the processing server to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of purchase transaction processing. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions of  storing, in an account profile in an account [ledger]…at least an account identifier, a standard personal identification number (PIN), and a blocking PIN;” “receiving…a first authorization request for a first payment transaction formatted according to one or more standards governing exchange of financial transaction messages, where the first authorization request includes at least the account identifier, a merchant identifier, and the blocking PIN;” “executing…a query on the account database to insert the merchant identifier into the account profile;” “receiving…a second authorization request for a second payment transaction formatted according to the one or more standards governing exchange of financial transaction messages, where the second authorization request includes at least the account identifier and the merchant identifier;” and “transmitting…an authorization response in response to the second authorization request, wherein the authorization response is formatted according to the one or more standards governing exchange of financial transaction messages and includes at least a response code indicating decline of the second payment transaction.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of purchase transaction processing. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claims are not patent eligible.
Dependent claims 2-8 and 10-16 further describe the abstract idea of purchase transaction processing.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. For example, the limitations “executing…a query on the account database to remove the merchant identifier from the account profile” as recited in claims 4 and 12, “executing the query on the account [ledger] further inserts a geographic area that includes the geographic location into the account profile” as recited in claims 3 and 13, and “receiving…a third authorization request for a third payment transaction formatted according to the one or more standards governing exchange of financial transaction messages, where the second authorization request includes at least the account identifier and a new geographic location included in the geographic area; and transmitting…a new authorization response in response to the third authorization request, wherein the new authorization response is formatted according to the one or more standards governing exchange of financial transaction messages and includes at least a response code indicating decline of the third payment transaction” as recited in claims 6 and 14, further recite the abstract idea of purchase transaction processing. Therefore, the claim is not patent eligible.

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-8, 9-11, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kingston et al. (US 9,508,076B2 (“Kingston”) in view of Bacastow, S.  (US 9,852,426B2 (“Bacastow”)).
Regarding claims 1 and 9, Kingston teaches a computer-implemented method for establishing account controls for a transaction account through specially configured personal identification numbers, comprising:
storing, in an account profile in an account database of a processing server, at least an account identifier, a standard personal identification number (PIN), and a blocking PIN; (Kingston: Fig. 3, 'Authorization Apparatus 330'; 'account datastore 338' 'profile of account 308/308A-C'; 5:23-42, 23:3-22, 28:39-29:9, 34:24-32)
receiving, by a receiver of the processing server, a first authorization request for a first payment transaction…where the first authorization request includes at least the account identifier, a merchant identifier, and the blocking PIN; (Kingston: Fig. 4, blocks 402/404; 34:33-36, 34:41-44)
executing, by a processing device of the processing server, a query on the account database to insert the merchant identifier into the account profile; (Kingston: Fig. 3, 'Authorization Apparatus 330'; 'account datastore 338' 'profile of account 308/308A-C'; 5:23-42, 23:3-22, 28:39-29:9, 34:24-32, 40:20-24 ('SQL'))
receiving, by the receiver of the processing server, a second authorization request for a second payment transaction (Kingston: Fig. 4, block 418; 35:40-46) …where the second authorization request includes at least the account identifier and the merchant identifier; (Kingston: 8:27-9:23) and
transmitting, by a transmitter of the processing server, an authorization response in response to the second authorization request (Kingston: 9:48-53), wherein the authorization response is…and includes…decline of the second payment transaction. (Kingston: 9:48-53)
Additionally, for claim 9, Kingston teaches a system (Kingston: Fig. 3) comprising:
a transmitter of a processing server; (Kingston: Fig. 3, ‘communication interface 332’)
an account database of the processing server configured to  (Kingston: Fig. 3, database 338’)…
a receiver of the processing server configured to (Kingston: Fig. 3, ‘communication interface 332’)…
a processing device of the processing server configured to (Kingston: Fig. 3, ‘processor 334’)…
Kingston does not explicitly teach the following limitations, however in the same endeavor, Bacastow teaches:
…authorization request…formatted according to one or more standards governing exchange of financial transaction messages (Bacastow: Figs. 1/2 'ISO 8583'; 13:48-54)
…authorization response is formatted according to the one or more standards governing exchange of financial transaction messages and includes at least a response code indicating decline… (Bacastow: Figs. 1/2 'ISO 8583'; 14:7-15)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Kingston to incorporate the teachings of authorization request and response formatted according to ISO 8583 and response code indicating transaction decline, as disclosed in Bacastow, to lower fraud (Bacastow: 2:50).
Regarding claims 2 and 10, Kingston in view of Bacastow teaches the method of claim 1 and the system of claim 9, as claim 2 being dependent of claim 1 and claim 10 being dependent of claim 9. Furthermore,
Kingston teaches: 
wherein the second authorization request includes the standard PIN.( Kingston: 42:15-19)
Regarding claims 3 and 11, Kingston in view of Bacastow teaches the method of claim 1 and the system of claim 9, as claim 3 being dependent of claim 1 and claim 11 being dependent of claim 9. Furthermore,
Kingston teaches: 
wherein the second authorization request includes the blocking PIN.( Kingston: 35:28-38)
Regarding claims 7 and 15, Kingston in view of Bacastow teaches the method of claim 1 and the system of claim 9, as claim 7 being dependent of claim 1 and claim 15 being dependent of claim 9. Furthermore,
Bacastow teaches: 
wherein the blocking PIN includes three set digits and one variable digit. (Bacastow: 66:15-33)
Regarding claims 8 and 16, Kingston in view of Bacastow teaches the method of claim 1 and the system of claim 9, as claim 8 being dependent of claim 1 and claim 16 being dependent of claim 9. Furthermore,
Bacastow teaches: 
wherein the variable digit blocking PIN included in the first authorization request is a predetermined value associated with merchant blocking. (Bacastow: 66:15-33)
Claims 4-5, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kingston in view of Bacastow as applied to claims 1 and 9 further in view of Mullins et al.  (US 11,238,441B1 (“Mullins”)).
Regarding claims 4 and 12, Kingston in view of Bacastow teaches the method of claim 1 and the system of claim 9, as claim 4 being dependent of claim 1 and claim 12 being dependent of claim 9. Furthermore,
Kingston in view of Bacastow does not explicitly teach the following limitation, however in the same field of endeavor, Mullins teaches: 
executing, by the processing device of the processing server, a query on the account database to remove the merchant identifier from the account profile. ( Mullins: Fig. 1, 'FI Customer Database 116', Fig. 5, 'area 522' 'remove'; 3:45-56, 11:14-33, 12:13-17)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Kingston in view of Bascatow to incorporate the teachings of database update to remove the merchant identifier from the account profile, as disclosed in Mullins, for customizing authentication credentials for a payment card (Mullins: 1:22-23).
Regarding claims 5 and 13, Kingston in view of Bacastow teaches the method of claim 1 and the system of claim 9, as claim 5 being dependent of claim 1 and claim 13 being dependent of claim 9. Furthermore,
Kingston teaches: 
the first authorization request further includes a geographic location; (Kingston: 8:27-9:23) and
Kingston in view of Bacastow does not explicitly teach the following limitation, however in the same field of endeavor, Mullins teaches: 
executing the query on the account database further inserts a geographic area that includes the geographic location into the account profile. ( Mullins: Fig. 1, 'FI Customer Database 116', Fig. 5, 'location limit 712';3:45-56, 11:14-33, 12:13-17)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Kingston in view of Bascatow to incorporate the teachings of database update to include location information in the account profile, as disclosed in Mullins, for customizing authentication credentials for a payment card (Mullins: 1:22-23).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kingston in view of Bacastow and Mullins as applied to claims 5 and 13 further in view of Murphy et al.  (US 2015/0235207A1 (“Murphy”)).
Regarding claims 6 and 14, Kingston in view of Bacastow teaches the method of claim 1 and the system of claim 9, as claim 6 being dependent of claim 5 and claim 14 being dependent of claim 13. Furthermore,
Kingston in view of Bacastow and Mullins does not explicitly teach the following limitation, however in the same field of endeavor, Murphy teaches: 
Murphy teaches: 
receiving, by the receiver of the processing server, a third authorization request for a third payment transaction formatted according to the one or more standards governing exchange of financial transaction messages, (Murphy: ¶¶50, 107-108) where the second authorization request includes at least the account identifier and a new geographic location included in the geographic area; and (Murphy: ¶¶50, 107-108) transmitting, by the transmitter of the processing server, a new authorization response in response to the third authorization request (Murphy: ¶123), wherein the new authorization response is formatted according to the one or more standards governing exchange of financial transaction messages and includes at least a response code indicating decline of the third payment transaction. (Murphy: ¶123)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Kingston in view of Bascatow and Mullins to incorporate the teachings of location based risk mitigating transaction authorization, as disclosed in Mullins, to reduce fraud associated with transactions (Murphy: ¶91).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brookner (US 7,716,491B2) teaches generation and management of customer PIN’s. 
Fletcher (US 2015/0332267A1) teaches facilitating electronic commerce with controlled spending associated with merchant category codes (MCCs). 
Halvorsen, H. (NPL: Structured Query Language, https://www.halvorsen.blog, 2017) teaches database query, insert and delete commands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685